Appeal by the defendant from a judgment of the Supreme Court, Kings County (Zweibel, J.), rendered August 6, 1990, convicting him of rape in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant does not dispute that he engaged in sexual intercourse with the complainant, but contends that the People failed to prove the element of "forcible compulsion” (see, Penal Law § 130.00 [8]; § 130.35 [1]). We disagree. The complainant testified that, as she was about to leave the defendant’s apartment on the morning of February 11, 1989, the defendant pushed her onto a bed and sexually assaulted her. Additionally, she graphically described the attack. Viewing the complainant’s testimony in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was sufficient to establish the element of forcible compulsion beyond a reasonable doubt (see, Penal Law § 130.00 [8]; People v Thompson, 158 AD2d 563). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Lawrence, J. P., Balletta, Rosenblatt and O’Brien, JJ., concur.